Case 1:17-cv-05967-NGG-VMS Document 58 Filed 10/03/18 Page 1 of 2 PageID #: 684
                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
                                                       271 Cadman Plaza East
                                                       Brooklyn, New York 11201

                                                       October 3, 2018
 VIA ECF
 Honorable Nicholas G. Garaufis
 United States District Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

                Re:     Kelley Amadei, et al. v. Kirstjen M. Nielsen, et al.
                        Case No.: 17-CV-5967 (Garaufis, J.) (Scanlon, M.J.)

 Dear Judge Garaufis:

         This Office represents the Defendants in the above-referenced matter. Defendants write in
 brief reply to Plaintiffs’ opposition to Defendants’ motion to stay discovery in order to clarify the
 record and correct certain representations in that opposition. See Dkt. Entry No. 57.

         Contrary to Plaintiffs’ assertions, Defendants did meet and confer prior to filing the instant
 motion. On September 26, 2018, Defendants asked Plaintiffs whether they would consent to
 staying discovery pending a decision on Defendants’ motion to dismiss, in light of the discovery
 requested and the current discovery disputes. Plaintiffs stated that they would not consent to such
 a stay. Thus, Defendants filed the motion and included within it Plaintiffs’ position. See Dkt. No.
 56, at p. 1. Plaintiffs also mischaracterize Defendants’ motion as a “delay tactic.” Since filing the
 instant motion on September 27, 2018, Defendants have produced approximately 2,000 additional
 pages of documents and two witnesses for depositions in the last week alone and have no intention
 of delaying discovery while the motion to stay is pending. Indeed, Defendants do not file this
 motion to delay discovery but rather to seek relief from burdensome discovery demands that are
 disproportionate to the needs of the case, while a motion to dismiss, which will likely dispose of
 the case and obviate the need for burdensome discovery demands, is pending.
Case 1:17-cv-05967-NGG-VMS Document 58 Filed 10/03/18 Page 2 of 2 PageID #: 685



        Accordingly, Defendants request that the Court stay discovery until a decision has been
 rendered with respect to Defendants’ motion to dismiss the Complaint.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGUE
                                                   United States Attorney
                                                   Eastern District of New York

                                            By:           /s/
                                                   Dara A. Olds
                                                   Matthew J. Modafferi
                                                   Assistant U.S. Attorneys

 cc:    Honorable Vera M. Scanlon (Via ECF)
        United States Magistrate Judge
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

        All counsel of record (via ECF)




                                               2
